                      Case 14-44524                 Doc 39           Filed 02/14/19 Entered 02/14/19 10:05:01                                      Desc Main
                                                                      Document     Page 1 of 12




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Kevin D. Jennings                                                               §           Case No. 14-44524
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    12/15/2014 . The undersigned trustee was appointed on 12/15/2014 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 5,466.65

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                               0.89
                                                     Bank service fees                                                                   120.00
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 5,345.76

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 14-44524                  Doc 39          Filed 02/14/19 Entered 02/14/19 10:05:01                                      Desc Main
                                                         Document     Page 2 of 12




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 02/06/2017 and the
      deadline for filing governmental claims was 02/06/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,296.67 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,296.67 , for a total compensation of $ 1,296.67 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 23.00 , for total expenses of $ 23.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 02/13/2019                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                      Page:       1
                                           Case 14-44524            Doc 39   Filed 02/14/19 Entered 02/14/19 10:05:01                                      Desc Main
                                                                                         FORM 1
                                                                     INDIVIDUALDocument     Page
                                                                                ESTATE PROPERTY   3 of 12AND REPORT
                                                                                                RECORD
                                                                                                 ASSET CASES
                                                                                                                                                                                                       Exhibit A
Case No:              14-44524                        PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Kevin D. Jennings                                                                                         Date Filed (f) or Converted (c):   12/15/2014 (f)
                                                                                                                                341(a) Meeting Date:               01/08/2015
For Period Ending:    02/13/2019                                                                                                Claims Bar Date:                   02/06/2017


                                   1                                              2                             3                            4                          5                             6

                         Asset Description                                      Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                         Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                              Assets
                                                                                                         and Other Costs)

  1. Single Family Home 360 Wallace St. Marseilles, Il 61341                           Unknown                           0.00                                                       0.00                        FA
  2. Cash On Hand Location: 16249 S. Howard St., Plainfield Il 60                           400.00                       0.00                                                       0.00                        FA
  3. Checking Account #0604 Bmo Harris Bank 15901 Illinois 59                               810.00                    405.00                                                     710.36                         FA
     Pla
  4. Couch, 2 Love Seats, Chair, Dining Room Set, Desk, 3                                   100.00                    100.00                                                        0.00                        FA
     Bedroom
  5. 5 Books, 18 Cds Location: 16249 S. Howard St., Plainfield Il                            20.00                     20.00                                                        0.00                        FA
  6. Necessary Wearing Apparel Location: 16249 S. Howard St.,                                50.00                     50.00                                                        0.00                        FA
     Pla
  7. Glock 19 Handgun Location: 16249 S. Howard St., Plainfield I                            50.00                     50.00                                                        0.00                        FA
  8. Defined Benefit Retirement Fund Illinois Public Pension Fund                      48,000.00                         0.00                                                       0.00                        FA
  9. Nationwide Retirement Plan Nationwide Retirement Solutions                        13,000.00                         0.00                                                       0.00                        FA
     P
 10. Iaff Local 4302 Pension 10 W. Jefferson Ave. Naperville, Il                              0.00                       0.00                                                       0.00                        FA
 11. 2014 Income Tax Refund                                                            Unknown                      2,466.65                                                 2,466.65                           FA
 12. Real Estate Damage Claim In The Matter Of The Complaint                           Unknown                           0.00                                                       0.00                        FA
     Of I
 13. 2007 Chevrolet Hhr 105,000 Miles Location: 16249 S. Howard                         4,525.00                         0.00                                                       0.00                        FA
     S
 14. 1995 Harley-Davidson Classic 36,000 Miles Location: 16249                          1,000.00                    5,000.00                                                 1,668.64                           FA
     S.
 15. 2005 Honda Odyssey 156,000 Miles Location: 16249 S.                                4,625.00                         0.00                                                       0.00                        FA
     Howard S
 16. Apple Laptop Computer Location: 16249 S. Howard St., Plainfi                           200.00                    200.00                                                        0.00                        FA
 17. Checking Account #9705 BMO Harris Bank PO Box 94033                                     64.50                  Unknown                                                       64.50                         FA
     Plainfie (u)
 18. Checking Account #3557 BMO Harris Bank PO Box 94033                                1,113.00                    Unknown                                                      556.50                         FA
     Plainfie (u)
INT. Post-Petition Interest Deposits (u)                                               Unknown                           N/A                                                        0.00                  Unknown


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                  Page:        2
                                       Case 14-44524              Doc 39         Filed 02/14/19 Entered 02/14/19 10:05:01                               Desc Main
                                                                                  Document     Page 4 of 12
                                                                                                                                                                                Gross Value of Remaining Assets
TOTALS (Excluding Unknown Values)                                                    $73,957.50                   $8,291.65                                                 $5,466.65              Exhibit A
                                                                                                                                                                                                        $0.00
                                                                                                                                                                               (Total Dollar Amount in Column 6)


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

7KH,QJUDP%DUJHFODLPOLWLJDWLRQORVWDWWULDODQGDSSHOODWHOHYHO$WWRUQH\VDUHQRWDSSHDOLQJWRWKH6XSUHPH&RXUW7UXVWHHKDVUHFHLYHGWXUQRYHURIWD[UHIXQGYDOXH2UGHU
allowing compromise with debtor of funds in bank and Harley Davidson value entered 5/18/18 (d0c. 38 $OOIXQGVQRZUHFHLYHG7UXVWHHVXEPLWWHGILQDOUHSRUWWR8671/5/19





Initial Projected Date of Final Report (TFR): 01/08/2017             Current Projected Date of Final Report (TFR): 01/31/2019




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                       Page:           1
                                         Case 14-44524                 Doc 39 Filed 02/14/19
                                                                                           FORM 2Entered 02/14/19 10:05:01                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 12 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-44524                                                                                                Trustee Name: Cindy M. Johnson, Trustee                                     Exhibit B
      Case Name: Kevin D. Jennings                                                                                             Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0616
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX0973                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                                 Separate Bond (if applicable):


       1                2                                 3                                            4                                                       5                    6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                             ($)
   01/19/18             11         Kevin Jennings                            Tax Refund                                               1129-000                  $2,466.65                                  $2,466.65
                                   16249 S. Howard St                        2014
                                   Plainfiled, IL 60586
   01/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,456.65
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/15/18            101         International Sureties, LTD               2018 Blanket Bond                                        2300-000                                            $0.89            $2,455.76
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139
   02/28/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,445.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,435.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,425.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,415.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/28/18             3          Jill Jennings                             Buy out interest in the estate                           1129-000                     $500.00                                 $2,915.76
                                   16249 S Howard st
                                   Plainfield, IL 60586-2316
   06/29/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $2,905.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/23/18                        Jill Jennings                             Buy out interest in the estate                                                        $500.00                                 $3,405.76
                                   16249 S Howard St
                                   Plainfield IL 60586-2316
                                                                             Gross Receipts                               $500.00

                        3                                                    Checking Account #0604 Bmo                   $160.36     1129-000
                                                                             Harris Bank 15901 Illinois 59
                                                                             Pla




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                             $3,466.65                $60.89
                                                                                                                                                                                                       Page:           2
                                         Case 14-44524                 Doc 39 Filed 02/14/19
                                                                                           FORM 2Entered 02/14/19 10:05:01                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 12 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-44524                                                                                                Trustee Name: Cindy M. Johnson, Trustee                                     Exhibit B
      Case Name: Kevin D. Jennings                                                                                             Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0616
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX0973                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                                 Separate Bond (if applicable):


       1                2                                 3                                            4                                                       5                    6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                             ($)
                        14                                                   1995 Harley-Davidson Classic                 $339.64     1129-000
                                                                             36,000 Miles Location: 16249
                                                                             S.
   07/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $3,395.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/27/18             14         Jill Jennings                             Buy out interest in the estate                           1129-000                     $500.00                                 $3,895.76
                                   16249 S. Howard St
                                   Plainfield, IL 60586-2316
   08/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $3,885.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $3,875.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/02/18             14         Jill Jennings                             Buy out interest in the estate                           1129-000                     $500.00                                 $4,375.76
                                   16249 S Howard St
                                   Plainfield, IL 60586
   10/23/18                        Jill Jennings                             Buy out interest in the estate                                                        $500.00                                 $4,875.76
                                   16249 S. Howard St
                                   Plainfield, IL 60586-2316
                                                                             Gross Receipts                               $500.00

                        3                                                    Checking Account #0604 Bmo                    $50.00     1129-000
                                                                             Harris Bank 15901 Illinois 59
                                                                             Pla
                        14                                                   1995 Harley-Davidson Classic                 $329.00     1129-000
                                                                             36,000 Miles Location: 16249
                                                                             S.
                        18                                                   Checking Account #3557 BMO                   $121.00     1229-000
                                                                             Harris Bank PO Box 94033
                                                                             Plainfie
   10/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $4,865.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $4,855.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                             $1,500.00                $50.00
                                                                                                                                                                                                       Page:           3
                                         Case 14-44524                 Doc 39 Filed 02/14/19
                                                                                           FORM 2Entered 02/14/19 10:05:01                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 12 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-44524                                                                                                 Trustee Name: Cindy M. Johnson, Trustee                                    Exhibit B
      Case Name: Kevin D. Jennings                                                                                             Bank Name: BOK Financial
                                                                                                                      Account Number/CD#: XXXXXX0616
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX0973                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                                 Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                    6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                             ($)
   12/03/18                        Jill Jennings                             Buy out interest in the estate                                                        $500.00                                 $5,355.76
                                   16249 S. Howard St
                                   Plainfield, IL 60586-2316
                                                                             Gross Receipts                                $500.00

                        17                                                   Checking Account #9705 BMO                     $64.50    1229-000
                                                                             Harris Bank PO Box 94033
                                                                             Plainfie
                        18                                                   Checking Account #3557 BMO                    $435.50    1229-000
                                                                             Harris Bank PO Box 94033
                                                                             Plainfie
   12/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                           $10.00            $5,345.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                                COLUMN TOTALS                                   $5,466.65               $120.89
                                                                                                                      Less: Bank Transfers/CD's                      $0.00                $0.00
                                                                                                                Subtotal                                        $5,466.65               $120.89
                                                                                                                      Less: Payments to Debtors                      $0.00                $0.00
                                                                                                                Net                                             $5,466.65               $120.89




        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                                $500.00               $10.00
                                                                                                                                                           Page:     4
                                 Case 14-44524    Doc 39          Filed 02/14/19 Entered 02/14/19 10:05:01         Desc Main
                                                                   Document     Page 8 of 12
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0616 - Checking                                          $5,466.65               $120.89              $5,345.76
                                                                                                           $5,466.65               $120.89              $5,345.76

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $5,466.65
                                            Total Gross Receipts:                      $5,466.65




UST Form 101-7-TFR (5/1/2011) (Page: 8)                             Page Subtotals:                                       $0.00                $0.00
                 Case 14-44524               Doc 39       Filed 02/14/19 Entered 02/14/19 10:05:01         Desc Main
                                                           Document     Page 9 of 12
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 14-44524                                                                                                  Date: February 13, 2019
Debtor Name: Kevin D. Jennings
Claims Bar Date: 2/6/2017


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled            Claimed            Allowed
           Cindy M. Johnson                   Administrative                                     $0.00           $1,296.67          $1,296.67
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603




           Cindy M. Johnson                   Administrative                                      $0.00             $23.00             $23.00
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603




1          Navy Fcu                           Unsecured                                       $7,601.00          $8,114.18          $8,114.18
300        Attention: Bankruptcy
7100       Po Box 3000
           Merrifield, Va 22119


2          Navy Fcu                           Unsecured                                       $5,576.00          $6,309.73          $6,309.73
300        Attention: Bankruptcy
7100       Po Box 3000
           Merrifield, Va 22119


           Case Totals                                                                       $13,177.00        $15,743.58          $15,743.58
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                Printed: February 13, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 14-44524              Doc 39     Filed 02/14/19 Entered 02/14/19 10:05:01             Desc Main
                                               Document     Page 10 of 12




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 14-44524
     Case Name: Kevin D. Jennings
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $                  5,345.76

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Cindy M. Johnson                  $         1,296.67 $                0.00 $         1,296.67
      Trustee Expenses: Cindy M. Johnson              $               23.00 $             0.00 $             23.00
                 Total to be paid for chapter 7 administrative expenses               $                  1,319.67
                 Remaining Balance                                                    $                  4,026.09


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 14-44524             Doc 39   Filed 02/14/19 Entered 02/14/19 10:05:01             Desc Main
                                             Document     Page 11 of 12




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 14,423.91 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 27.9 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Navy Fcu                   $         8,114.18 $              0.00 $          2,264.88
     2                    Navy Fcu                   $         6,309.73 $              0.00 $          1,761.21
                 Total to be paid to timely general unsecured creditors               $                4,026.09
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 14-44524              Doc 39   Filed 02/14/19 Entered 02/14/19 10:05:01   Desc Main
                                             Document     Page 12 of 12




                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
